MEMORANDUM**
Montana state prisoner Darrell D. Hall appeals pro se the district court’s dismissal of his 28 U.S.C. § 2254 petition. We have jurisdiction pursuant to 28 U.S.C. §§ 1291 and 2253(a). Reviewing de novo, see Alvarado v. Hill, 252 F.3d 1066, 1068 (9th Cir.2001), we affirm.
Hall’s federal due process rights were not violated by the fact that the charging document did not state that a weapons enhancement would be applied if he were found guilty. See Oyler v. Boles, 368 U.S. 448, 452, 82 S.Ct. 501, 7 L.Ed.2d 446 (1962); LaMere v. Risley, 827 F.2d 622, 624 (9th Cir.1987) (stating that notice of the applicability of Montana’s weapons enhancement statute need not be given in the charging document). Hall provides no evidence that he did not receive notice of the enhancement prior to sentencing, which is all that the Due Process Clause requires. See id. Thus, the district court properly determined that the Montana Supreme Court’s rejection of Hall’s claim is not contrary to, or an unreasonable application of, federal law as determined by the Supreme Court. See 28 U.S.C. § 2254(d)(1); Van Tran v. Lindsey, 212 F.3d 1143,1149-54 (9th Cir.2000).1
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.


. Because no certificate of appealability has been granted on the other issues raised by Hall in his brief on appeal, we do not address them. See 28 U.S.C. § 2253(c)(1)(A); Hiivala *347v. Wood, 195 F.3d 1098, 1102-03 (9th Cir. 1999) (per curiam).